Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections under 37 CFR 1.173(b)(2)
The amendment to the claims filed on  3/31/21 does not comply with 37 CFR 1.173 (b)(2):
Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined.

Regarding amended claim 1,  the omitted limitations of  “a source region, a drain region, region” (clm. 1/ll. 9-10) and “all areas of the source region, the drain region, … region, … a direction perpendicular to the substrate” (patent clm. 1/ll. 11-13) must be enclosed in brackets. The added limitation of “in plan view” (amended clm. 1/l. 8) must be underlined.
Regarding claims 2 and 3, the added limitations of: “the semiconductor comprises a drain region, a channel, and a source region, and” (amended clm. 2-3/l. 1) must be underlined.
Also, claims 1-3 must be identified as amended.
Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement fails to identify a claim that the application seeks to broaden (see MPEP 1414 II. ¶4).
Claim Rejections - 35 USC § 251
Claims 1-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 31-34 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claim subject matter that the applicant previously surrendered during the prosecution of the application for the patent. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Three Step Test for Recapture per MPEP 1412.02
Step 1: Whether the reissue claims are broader in scope than the original patent claims.
New independent claims 31 and 34 are broader than the patent claims 1 by  omitting the following limitations: 

“the semiconductor includes …. channel region are [is] disposed above and overlap the first electrode in a direction perpendicular to the substrate” (see US 10,446,591, claim 1/ll. 10-14)

“the first electrode is disposed between the substrate and the semiconductor” (see US 10,446,591, claim 1/ll. 17-18)

Step 2: Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. The prosecution history of US Patent 10,446,591 (15/452,602) indicates that Applicant added limitations a) & b) to make patent claim 1 patentable over the prior art of record. Therefore, they are considered surrender generating limitations SGL.1
Detailed Analysis:
According to the prosecution history of the original application, the Examiner rejected claim 1 under 102 as being anticipated by Huh (see Non-Final Rejection mailed on 2/5/18, pages 2-3).
  
In response to the rejection, the Applicant amended independent claim 1 (which are now patent claim 1) by adding limitation a): “the first electrode is disposed between the substrate and the semiconductor” and arguing about the patentability of this limitation over the prior art of record (see the amendment to claim 1 in page 2 and remarks filed on 5/3/15 pages 6-7, ¶¶6, 1-3). 

In response to this amendment, the Examiner changed the previously presented ground of rejection. The Examiner rejected claim 1 under 102 as being anticipated by Oh (see Final Rejection mailed on 7/11/18, page 3).

In response to this rejection, Applicant amended independent claim 1 (which are now patent claim 1) by adding limitation b): “the semiconductor comprise a channel disposed directly above and overlapping the first electrode” and arguing about the patentability of this limitation over the prior art of record (see the amendment to claim 1 in page 2 and remarks page 7, ¶¶4-6; page 7, both field on 9/11/18).
  
After filing a third amendment correcting issues related to a rejection under 112 while preserving limitation a  and the scope of limitation b, the Examiner allowed claim 1 and its dependent claims 2-5.  See Notice of Allowance mailed on 6/5/19.

Thus, the limitations in patent claim 1 of: “the semiconductor includes …. channel region are [is] disposed above and overlap the first electrode in a direction perpendicular to the substrate” and “the first electrode is disposed between the substrate and the semiconductor” were surrendered in the original application to obtain the original patent.  These limitations are omitted from newly presented independent claims 31 and 34.  

Step 3: Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The recapture rule cannot be avoided because new added claims 31 and 34 only include narrowing limitations that are not related to the surrendered subject matter (see MPEP 1412.III.b.1).

Claim 31 includes the narrowing limitation c): “the drain region and the data line are connected through the drain electrode; and the drain electrode, the gate electrode, and the source electrode are disposed on a same layer” (clm. 31/ll. 8-10).

Claim 34 includes the narrowing limitations d) “an active layer including an oxide” and e) “the gate electrode is arranged between a drain electrode and the source electrode and overlaps the first electrode in a plan view” (clm. 34/ll. 5 &18-19).

However, these limitations are unrelated to limitations a) and b) and do not materially narrow the SGL of “a first electrode disposed between the substrate and the semiconductor” or the SGL of “a first electrode overlapping the channel”.

Therefore, new independent claim 31, its dependent new claims 32-33, and new independent claim 34 violate the recapture rule because they omit the subject matter that Applicant argued for patentability during the original prosecution. See MPEP 1412.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18, 21 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,459,351) in view of Oh et al. (US 20160071891).
Regarding independent claims 1, 6, 12 and dependent claim 21, Chen (see annotated figure 8;  col. 2/ll. 37-67; col. 3/ll. 1-16) teaches a transistor display panel comprising:
 a driving voltage line 204 and a first electrode 204 disposed on a substrate 202 (e.g. glass substrate); 
a semiconductor layer 208  including a source region, a drain region, and channel region disposed on the substrate  202 and above the first electrode in a plan view; 
an electrode layer 216 overlapping the semiconductor layer 208 and comprising a drain electrode 214, a gate electrode 212, and a source electrode 214; 
a first insulating layer 206 covering the driving voltage line and the first electrode; 
and a second insulating layer 210 covering the semiconductor 114.
In Chen, the first electrode 204 and the semiconductor layer 208 are connected to the first electrode through the source electrode 214. The first electrode is disposed between the substrate and the semiconductor. Also, the first insulating layer 206 and the second insulating layer 210 comprise a first contact hole connecting the first electrode and the source electrode; and a second contact hole connecting the driving voltage line and the drain electrode. The second insulating layer comprises a third contact hole connecting the source region and the source electrode; and a fourth contact hole connecting the drain region and the drain electrode. 

    PNG
    media_image1.png
    572
    954
    media_image1.png
    Greyscale

Chen does not teach that the channel overlaps the first electrode. However, Oh (see annotated fig. 5) teaches a transistor display panel comprising a semiconductor layer 114 including a channel overlapping a first electrode 152 (see ¶¶0025; 0083-087). Oh teaches an embodiment similar to the claimed invention, where the first electrode/long electrode is connected to source region and to the pixel electrode (¶0102). In Oh, the first electrode 152 overlaps the semiconductor layer  including the channel and works as a light barrier [¶0012]. 

    PNG
    media_image2.png
    555
    775
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the first electrode disclosed by Chen overlapping the semiconductor layer including the channel as suggested by Oh  to improve the display image quality by using it as a light barrier. A light barrier will suppress luminance unevenness by blocking or shielding back light.
Regarding claims 2 and 13,  Chen (see annotated figure 8) shows that the semiconductor comprises a drain region, a channel, and a source region. Oh teaches that drain region and the driving voltage line are connected through the drain electrode [¶0102].
Regarding claim 3 and 14,  Chen (see annotated figure 8) shows that the semiconductor comprises a drain region, a channel, and a source region. Oh teaches that the source region and the first electrode are connected through the source electrode [¶0102].
Regarding claim 4, Chen (see annotated figure 8) shows the drain electrode, the gate electrode, and the source electrode  are disposed in the same layer 216.
Regarding claim 5, Chen (see annotated figure 8) shows the first electrode and the driving voltage line  are disposed in the same layer 206.
Regarding claim 7, Chen (see annotated figure 8) teaches that the second insulating layer 210 is disposed on an entire surface of the substrate.
Regarding claim 8, Chen (see annotated figure 8;  col. 2/ll. 37-67; col. 3/ll. 1-16) teaches a display device comprising:
driving voltage line 204 and a first electrode 204 disposed on a substrate 202 (e.g. glass substrate);
a semiconductor 208 disposed on the substrate 202;
an electrode layer 204 overlapping the semiconductor 208, including a drain electrode 214, a gate electrode 212, and a source electrode 214; 
and a pixel electrode 218. 
In Chen, the first electrode and the semiconductor are connected through the source electrode; and each of the pixel electrode and the first electrode are connected with the semiconductor through the drain electrode. Also, the first electrode 204 is disposed between the substrate and the semiconductor. Chen does not teach that the semiconductor layer overlaps the first electrode and that the pixel electrode is disposed on the first electrode layer. However, Oh (see annotated fig. 5) teaches a transistor display panel comprising a semiconductor layer 114 overlapping a first electrode 152 (see ¶¶0025; 0083-087). In Oh, the first electrode 152 overlaps the semiconductor layer and works as a light barrier [¶0012].  Moreover, to connect the pixel electrode and the first electrode through the source electrode instead than through the drain electrode is considered to be a simple substitution of one known element for another to obtain predicable results (see MPEP 2143 I.B.).  Oh teaches that it is known in the art that the pixel electrode can be connected to the drain electrode as that disclosed by Chen or alternatively it can be connected to the source electrode (¶¶ 0102). To connect the pixel electrode to the source electrode instead of connecting it to the drain electrode does not materially alter the functionality and performance of the display panel. It is considered to be a matter of design choice.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the first electrode disclosed by Chen overlapping the semiconductor layer as suggested by Oh  to improve the display image quality by using it as a light barrier. A light barrier will suppress luminance unevenness by blocking or shielding back light. Also, it would have been obvious to connect the pixel electrode of Chen to the source as suggested by Oh as a matter of simple substitution. Predictable results can be obtained from this modification because it does not change the functionality or performance of a device.
Regarding claim 9, Chen in view of Oh teaches that the structure includes a capacitor integrally formed by the first electrode 152 (first capacitor electrode), the insulating layers 126/112 and  the metal gate  106 (second capacitor electrode; see Oh figure 5). 
Regarding claim 10,  Chen in view of Oh teaches that the semiconductor comprises a drain region 215, a channel, and a source region 213. Also, the drain region 215 and the driving voltage line 204 are connected through the drain electrode 214; and the source region 213 and the first electrode 204 are connected through the source electrode 214 [Oh ¶0102].
Regarding claim 11, Chen in view of Oh teaches that a first insulating layer 206 covering the driving voltage line 204 and the first electrode 204; and a second insulating layer 210 covering the semiconductor 208. The first insulating layer 206 and the second insulating layer 210 comprise a first contact hole connecting the first electrode and the source electrode; and a second contact hole connecting the driving voltage line and the drain electrode. Also, the second insulating layer comprises a third contact hole connecting the source region and the source electrode; and a fourth contact hole connecting the drain region and the drain electrode [Oh ¶0102].
Regarding claim 16, Chen in view of Oh teaches a first electrode 152 simultaneously formed with the data line 104 [see Chen fig. 2A, 0042¶]. Also, some area of the semiconductor 114 is not overlapped with the first electrode in a direction perpendicular to the substrate.
Regarding claim 18, Chen and Oh teach that the driving voltage line and the first electrode are made of a same material [Oh ¶0032; Chen, col. 2/ll. 40-45].
Regarding claim 24, Chen does not teach that that the second insulating layer/gate insulating layer comprises a silicon oxide layer. However, Oh discloses that silicon oxide is a suitable material for making a gate insulating layer [¶0046]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to  use silicon oxide to make the gate insulating layer of Chen as suggested by Oh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 25, Chen (see annotated figure 5) shows that  that the insulating layer 210  is disposed between the semiconductor and the gate electrode, does not have a contact hole.
Regarding claim 26, Chen in view of Oh teaches a pixel electrode disposed on the electrode layer (see Chen figure 5, pixel 218). Also, the pixel electrode and the first electrode is connected with the semiconductor through the source electrode (see Oh ¶ 0102). In Chen, the drain electrode, the gate electrode, and the source electrode are disposed on a same layer.
Regarding claim 27, Chen in view of Oh teaches that the structure includes a capacitor integrally formed by the first electrode 152 (first capacitor electrode), the insulating layers 126/112 and  the metal gate  106 (second capacitor electrode; see Oh figure 5). 
Regarding claim 28, Chen in view of Oh teaches that the drain region and the driving voltage line are connected through the drain electrode. Also, the source region and the first electrode are connected through the source electrode; and the driving voltage line and the first electrode are disposed in a same layer (see Chen annotated figure 5, and Oh ¶0102).
Regarding claim 29, Chen in view of Oh teaches the claimed limitations as discussed above with respect to independent claim 6.
Regarding claim 30, Chen teaches  a gate line 212 disposed in a same layer with the electrode layer (see fig. 8). Also,  gate line is partially overlapped with the first electrode in a direction perpendicular to the substrate. Note that Chen discloses a matrix of organic light emitting device (col. 1/ll. 12-20). It is implicit in the reference that the gate 212 is a portion of a gate line connecting the plurality of pixel in one direction (z direction). Note that  the transistor gate is the cross section point between a gate line and the semiconductor layer.
Regarding claim 31, Chen (see annotated figure 8;  col. 2/ll. 37-67; col. 3/ll. 1-16) teaches a display device comprising: a data line 204 disposed on a substrate 202; a semiconductor 208 disposed on the substrate; and an electrode layer  216 overlapping the semiconductor. The electrode layer comprises a drain electrode 214, a gate electrode 212, and a source electrode 214. The semiconductor comprises a drain region 215, a channel, and a source region 213.  Also,  drain electrode, the gate electrode, and the source electrode are disposed on a same layer. Chen teaches that the source region and the data line are connected through the source electrode but does not disclose that it can be alternatively connected to the drain region using the drain electrode. Oh teaches that it is known in the art that the data line can be connected to the source electrode as that disclosed by Chen or alternatively it can be connected to the drain electrode (¶¶ 0102). To connect the data line to the drain electrode instead of connecting it to the source electrode does not materially alter the functionality and performance of the display panel. It is considered to be a matter of design choice.
Regarding claim 32, Chen (e.g. fig. 8) teaches a first insulating layer 206 disposed between the data line 204 and the semiconductor; and a second insulating layer 210 disposed between the semiconductor and the electrode layer.
Regarding claim 33, Chen in view of Oh teaches a first electrode 152 simultaneously formed with the data line 104 [see Chen fig. 2A, 0042¶]. Also, some area of the semiconductor 114 is not overlapped with the first electrode in a direction perpendicular to the substrate.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,459,351) in view of Oh et al. (US 20160071891) and in further view of Kim et al. (US 20160064425).
Regarding claims 15 and 17, Chen in view of Oh does not teach that the  gate electrode, the source electrode and drain electrode are simultaneously made of the same material. However, Kim (e.g. fig. 2E) teaches a method of marking a thin film transistor for a display panel where the source, drain and gate electrodes 161a-c are made simultaneously of the same material [¶0046].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to simultaneously make the gate electrode, the source electrode and the drain electrode disclosed by Chen in view of Oh, of the same material as suggested by Kim to reduce the mask-related costs, to simplify the  process and to reduce processing time.
Claims 19, 20, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,459,351) in view of Oh et al. (US 20160071891) and in further view of Han et al. (US 20110068332).
Regarding claims 19 and 20, Chen in view of Oh teaches that the semiconductor layer of the TFT comprises polysilicon but does not disclose that it can be made of anyone of the claimed materials (see Chen, col. 2/ll. 47-51). However, Han discloses that silicon, zinc oxide, zinc tin oxide, and zinc gallium oxide are suitable material for making the semiconductor layer of a TFT. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use one of zinc oxide, zinc tin oxide, and zinc gallium oxide to make the semiconductor layer of the TFT disclosed by Chen in view of Oh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 34, Chen (see annotated figure 8;  col. 2/ll. 37-67; col. 3/ll. 1-16) teaches a transistor display panel comprising:
a first electrode 204 and a driving voltage line 204 disposed on a substrate 202 (e.g. glass substrate);
 a first insulating layer 206 on the driving voltage line and the first electrode; 
an active layer 208  on the first insulating layer 206;
a second insulating layer 210 disposed on the active layer 208.
a gate electrode 212 between a drain electrode 214 and a source electrode 214 is disposed on the second insulating layer 210; 
a passivation layer 216 disposed on the gate electrode, the drain electrode, and the source electrode;
and a pixel electrode 218 on the passivation layer.
In Chen, the gate electrode, the drain electrode and the source electrode are formed on the same layer. Also, the first electrode and the driving voltage liner are formed on the same layer and made of the same material [col. 2/ll. 40-45]. The first electrode 204 and the pixel electrode 218 are connected to the first electrode through the drain electrode 214.  Chen does not teach that the gate electrode overlaps the first electrode in a plan view. Also, it is not disclosed that the first electrode  and the pixel electrode are connected to the first electrode through the source electrode nor that the active layer comprises an oxide. However, Oh (e.g. fig. 5) teaches a transistor display panel comprising a semiconductor layer 114 overlapping a first electrode 152 (see ¶¶0025; 0083-087). In Oh, the first electrode 152 overlaps the semiconductor layer and works as a light barrier [¶0012].  Moreover, to connect the pixel electrode and the first electrode through the source electrode instead than through the drain electrode is considered to be a simple substitution of one known element for another to obtain predicable results (see MPEP 2143 I.B.).  Oh teaches that it is known in the art that the pixel electrode can be connected to the drain electrode as the embodiment disclosed by Chen or alternatively it can be connected to the source electrode (¶¶ 0102). To connect the pixel electrode to the source electrode instead of connecting it to the drain electrode does not materially alter the functionality and performance of the display panel. It is considered to be a matter of design choice.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the first electrode disclosed by Chen overlapping the gate electrode as suggested by Oh  to improve the display image quality by using it as a light barrier. A light barrier will suppress luminance unevenness by blocking or shielding back light. Also, it would have been obvious to connect the pixel electrode of Chen to the source electrode as suggested by Oh as a matter of simple substitution. Predictable results can be obtained from this modification because it does not change the functionality or performance of a device.
Moreover, Chen in view of Oh teaches that the active layer of the TFT comprises polysilicon but does not disclose that it can be made of an oxide active layer  (see Chen, col. 2/ll. 47-51). However, Han discloses that silicon, zinc oxide, zinc tin oxide, and zinc gallium oxide are suitable material for making the semiconductor layer of a TFT. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use one of zinc oxide, zinc tin oxide, and zinc gallium oxide to make the active layer of the TFT disclosed by Chen in view of Oh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,459,351) in view of Oh et al. (US 20160071891) and in further view of Lee et al. (US 2005011661).
Regarding claims 22 and 23, Chen in view of Oh does not disclose that the first insulating layer/buffer layer is a double layer including a lower silicon nitride layer and an upper silicon oxide layer. However, Lee teaches a display device including a buffer layer comprising a lower silicon nitride layer and an upper silicon oxide layer [¶¶ 0038, 0056]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the buffer layer of Chen in view of Oh including a lower silicon nitride layer and an upper silicon oxide layer as suggested by Lee to effectively prevent impurities, such as metal ions, from penetrating the active layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991                                                                                                                                                                                                         
Conferees:

/ELIZABETH L MCKANE/Specialist, Art Unit 3991             

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art (MPEP 1412.02 I).